DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, and 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis of the planetary drive" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 5, and 6 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEKIYA (US 7,575,530 B2).
	Regarding claim 1, SEKIYA discloses a tapered differential planetary drive, comprising: a static outer ring (37); a freely rotating outer ring (35), wherein the static ring and the freely rotating ring have different diameters; a sun gear (19), wherein the sun gear is actuatable to operate the drive (via shaft 11); a plurality of planet gears (23) disposed around the sun gear, wherein each planet gear is disposed so that its axis of rotation is rotated by an angle relative to the axis of the planetary drive (along the input shaft) such that the planet gears contact the static ring and the freely rotating ring at some point along their length, and wherein the sun gear is disposed to contact each of the planet gears at a point along their length between the points which contact the static and freely rotating rings, such that the contacting force at the contact points between the static ring, freely rotating ring, planetary gears, and sun gear is great enough that traction between these contact points can be made to transmit torque with minimal or no backlash between directions of engagement; and a carrier (25) supporting the .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIYA (US 7,575,530 B2) as applied to claim 1 above, and further in view of MAKINO (US 6,004,239).
	Regarding claim 2, SEKIYA discloses the planetary drive, but does not describe surface features on at least the parts of the static ring and freely rotating ring that contact the planet gears, on at least the parts of the planet gears that contact the static ring, freely rotating ring, and sun gear, and on at least the parts of the sun gear that contact the planet gears.
	MAKINO teaches a friction type planetary transmission wherein the planet gear surfaces have quadric curvature features (col. 1, lines 29-33).
	It would have been obvious to one of ordinary skill in the art and the time the invention was filed, to modify the planetary gears of SEKIYA to have the quadric curvature features of MAKINO to help maintain the balance of the normal forces at the three contact points (MAKINO, col. 1, liens 29-33).
Claims  5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEKIYA (US 7,575,530 B2) as applied to claim 1 above, and further in view of KETCHAM (US 5,681,235).
Regarding claim 5, SEKIYA discloses the planetary drive, but does not describe a DC motor for actuating the sun gear.
KETCHAM teaches a traction torque transmission to be used in motor driven machinery or vehicles (KETCHAM col. 5, lines 47-50).
It would have been obvious to one of ordinary skill in the art and the time the invention was filed, to modify the planetary drive of SEKIYA such that a DC motor would be used to actuate the sun gear, since KETCHAM teaches the use of a motor as a driving means for a traction transmission.  The use of a DC motor, or a DC brushless motor for powering machinery or vehicles is well known.
Regarding claim 6, the combination of SEKIYA- KETCHAM discloses the DC motor being a brushless motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659